Case: 18-50316      Document: 00515140142         Page: 1    Date Filed: 10/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                    No. 18-50316                         FILED
                                  Summary Calendar                 October 1, 2019
                                                                    Lyle W. Cayce
                                                                         Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MANUEL FERNANDO SUAREZ-VEGA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:17-CR-507-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Manuel Fernando Suarez-Vega appeals the 36-month sentence imposed
following his guilty plea conviction for illegal reentry. The sentence represents
an upward variance from the applicable guidelines range of 15-21 months. On
appeal, Suarez-Vega contends that his sentence is substantively unreasonable.
He asserts that the district court gave undue weight to his criminal history
because his prior felony convictions were old and had no relevance to the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50316    Document: 00515140142     Page: 2   Date Filed: 10/01/2019


                                 No. 18-50316

instant offense, but they were used to impose a four-level enhancement under
the Guidelines. He maintains that that the guidelines sentencing range was
too severe because the district court failed to consider that his reentry offense
was at bottom a mere trespass or his personal characteristics that explained
his motivations for returning to the United States.
      We review sentences for substantive reasonableness, in light of the 18
U.S.C. § 3553(a) factors, under an abuse of discretion standard. Gall v. United
States, 552 U.S. 38, 49-51 (2007). This court has rejected a challenge to the
validity of a guidelines range calculated under U.S.S.G. § 2L1.2 in light of the
purported double counting of the defendant’s criminal history. See United
States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009); United States v.
Mondragon-Santiago, 564 F.3d 357, 360 (5th Cir. 2009). In addition, we have
rejected the argument that a guidelines sentence under § 2L1.2 is
unreasonable because illegal reentry is a mere trespass offense. See United
States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006).
      The record confirms that the district court considered counsel’s
arguments and made an individualized assessment of the § 3553(a) factors,
determining that the seriousness of the prior offenses and the need for a just
sentence, deterrence, respect for the law, and protection of the public
outweighed the age of the prior offenses and Suarez-Vega’s ties to the United
States and warranted an above-guidelines sentence. See Gall, 552 U.S. at 49-
50; § 3553(a)(1), (2)(A)-(C). Suarez-Vega has not shown that the district court
failed to take into account “a factor that should have received significant
weight,” gave weight “to an irrelevant or improper factor,” or represented “a
clear error of judgment in balancing the sentencing factors.” United States v.
Smith, 440 F.3d 704, 708 (5th Cir. 2006).




                                       2
    Case: 18-50316   Document: 00515140142    Page: 3   Date Filed: 10/01/2019


                               No. 18-50316

     As for the increase to 36 months from the 21-month top of the guidelines
range, this court has upheld variances and departures greater than the
increase to Suarez-Vega’s sentence. See United States v. Jones, 444 F.3d 430,
433, 441-42 (5th Cir. 2006). Suarez-Vega has failed to show that the district
court abused its discretion in imposing the above-guidelines sentence. See
Gall, 552 U.S. at 51; Smith, 440 F.3d at 707. Consequently, the judgment of
the district court is AFFIRMED.




                                     3